Name: 85/630/EEC: Commission Decision of 17 December 1985 changing the import arrangements established by Council Regulation (EEC) No 3420/83 and applied in the Benelux countries in Denmark, in the Federal Republic of Germany, in Greece, in Ireland, in Italy and in the United Kingdom in respect of Romania regarding various industrial products (Only the French, Danish, German, Italian, Dutch, English, Greek and Irish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  industrial structures and policy;  Europe
 Date Published: 1985-12-31

 Avis juridique important|31985D063085/630/EEC: Commission Decision of 17 December 1985 changing the import arrangements established by Council Regulation (EEC) No 3420/83 and applied in the Benelux countries in Denmark, in the Federal Republic of Germany, in Greece, in Ireland, in Italy and in the United Kingdom in respect of Romania regarding various industrial products (Only the French, Danish, German, Italian, Dutch, English, Greek and Irish texts are authentic) Official Journal L 379 , 31/12/1985 P. 0030 - 0036COMMISSION DECISION of 17 December 1985 changing the import arrangements established by Council Regulation (EEC) No 3420/83 and applied in the Benelux countries, in Denmark, in the Federal Republic of Germany, in Greece, in Ireland, in Italy and in the United Kingdom in respect of Romania regarding various industrial products (Only the Danish, Dutch, English, French, German, Greek, Irish and Italian texts are authentic) (85/630/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community. Having regard to Council Regulation (EEC) No 3420/83 of 14 November 1983 on import arrangements for products originating in State-trading countries, not liberalized at Community level (1), and in particular Article 9 (1) thereof, Whereas Council Regulation (EEC) No 3420/83 established the list of products originating in State-trading countries whose release for free circulation in the Member States is subject to quantitative restrictions; Whereas the Joint Committee established by the Agreement between the European Economic Community and the Socialist Republic of Romania of 28 July 1980 on trade in industrial products (2) met in Brussels on 9 and 10 December 1985; whereas upon completion of its work it recommended, among other measures, the abolition of quantitative restrictions on the release for free circulation in certain Member States of products originating in Romania; Whereas, pursuant to Article 7 (1) of Regulation (EEC) No 3420/83, the Governments of the Benelux countries, Denmark, Federal Republic of Germany, Greece, Ireland, Italy and the United Kingdom have informed the other Member States and the Commission that they consider that the import arrangements applied in the Benelux countries, Denmark, Federal Republic of Germany, Greece, Ireland, Italy and the United Kingdom in respect of imports of various industrial products from Romania should be amended in accordance with that Regulation; Whereas, following the examination of different aspects of the measures recommended by the Joint Committee, action should be taken thereon, account being taken in particular of Article 3 (1) of the Agreement between the European Economic Community and the Socialist Republic of Romania on trade in industrial products, HAS ADOPTED THIS DECISION: Article 11. The quantitative restrictions on the release for free circulation in the Member States specified in Annex I, of the goods therein indicated originating in Romania, are hereby abolished. 2. Until 31 December 1988 the putting into free circulation in the Benelux countries of the goods laid down in Annex II, originating in Romania, is authorized without quota limits (T.L.A.) Article 2This DÃ ©cision is addressed to the Kingdom of Belgium, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Kingdom of Denmark, the Hellenic Republic, Ireland, the Italian Republic and the United Kingdom of Great Britain and Nothern Ireland. Article 3This Decision shall apply from 1 January 1986. Done at Brussels, 17 December 1985. gkur>For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 346, 8. 12. 1983, p. 6. (2) OJ No L 352, 29. 12. 1980, p. 5.